 FRIENDLY ICE CREAM CORP.Friendly Ice Cream CorporationandGeneral Team-sters,Chauffeurs,Warehousemen and Helpers,Building Materials, Heavy&Highway ConstructionEmployees Local Union No.404, affiliated with In-ternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America.Case 1-CA-8870August 3, 1973DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERS FANNING ANDJENKINSUpon a charge filed on February 12, 1973, by Gen-eralTeamsters,Chauffeurs,Warehousemen andHelpers, Building Materials, Heavy & Highway Con-struction Employees Local Union No. 404, affiliatedwith International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, hereincalled the Union, and duly served on Friendly IceCream Corporation, herein called the Respondent,the General Counsel of the National Labor RelationsBoard, by the Regional Director for Region 1, issueda complaint and notice of hearing on March 16, 1973,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of the Nation-al Labor Relations Act, as amended. Copies of thecharge, complaint, and notice of hearing before anAdministrative Law Judge were duly served on theparties to this proceeding.With respect to the unfair labor practices, the re-cord reflects, in substance, that on August 24, 1972,following a Board election in Case 1-RC-11810, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commencingon or about October 26, 1972, and at all times thereaf-ter,Respondent has refused, and continues to date torefuse, to bargain collectively with the Union as theexclusivebargaining representative, although theUnion has requested and is requesting it to do so. OnMarch 28, 1973, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint, submitting affirmativedefenses, and requesting that the complaint be dis-'Official notice is taken ofthe recordin the representation proceeding,Case I-RC-11810,as the term"record" is defined inSecs102 68 and 102.69(f) of the Board'sRules and Regulations,Series 8, as amended SeeLTVElectrosystems, Inc,166 NLRB 938, enfd 388 F 2d 683 (CA 4, 1968),Golden AgeBeverageCo,167 NLRB 151, enfd 415 F 2d 26 (C.A. 5, 1969),Intertype Co v Penello,269 F Supp 573 (D C Va, 1967),Follett Corp,164NLRB 378, enfd 397 F 2d 91 (C.A. 7, 1968), Sec 9(d) of the NLRA211missed.On March 30, 1973, counsel for the General Coun-sel filed directly with the Board a Motion for Summa-ry Judgment, with exhibits attached, submitting, ineffect, that the Respondent in its answer raises nomaterial issues of fact not admitted or previously de-termined in the underlying representation proceeding,Case 1-RC-11810. Subsequently, on April 6, 1973,the Board issued an order transferring the proceedingto the Board and a Notice To Show Cause why theGeneral Counsel's Motion for Summary Judgmentshould not be granted. Respondent thereafter filed aresponse to Notice To Show Cause, including thereinopposition to motion of General Counsel for summa-ry judgment; motion for reconsideration in the repre-sentation case; and motion to dismiss the complaint.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its response to the Notice To Show Cause, theRespondent raises the same matters that it raised inthe underlying representation case and the affirmativedefenses contained in its answer to the complaint.Thus, the Respondent raises defenses relating to theappropriateness and scope of the unit, and to the Re-gional Director's and the Board's rulings concerningthe Respondent's objections to the election.Upon the record before us, including the record inCase 1-RC-11810, we find no merit in theRespondent's position. On December 28, 1971, theRegional Director issued his Decision and Directionof Election in which he found that all delivery menemployed by the Respondent at its Wilbraham, Mas-sachusetts, location, constituted a unit appropriate forthe purposes of collective bargaining. On January 18,1972, the Respondent filed a Request for Review ofthe Regional Director's Decision and Direction ofElection which the Board, by telegraphic order, de-nied on January 26, 1972, as it raised no substantialissues warranting review. Thereafter, on February 4,1972, an election was conducted in which a majorityof the employees selected the Union as the exclusivecollective-bargaining agent. Subsequently, the Re-spondent filed with the Regional Director timely Ob-jections to Conduct Affecting the Results of theElection. Thereafter, the Regional Director conduct-ed an investigation on the objections and referred theentire matter for hearing. On July 12, 1972, the Hear-ing Officer issued his Report on Objections, wherein205 NLRB No. 31 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe recommended that all of the Respondent's objec-tionsbe overruled as lacking in merit and that theobjections be dismissed in their entirety. The Respon-dent filed timely exceptions and a supporting brief tothe Hearing Officer's Report. On August 24, 1972, theRegional Director issued a Second Supplemental De-cisionon Objections to Election and Certification ofRepresentativeinwhichheoverruledtheRespondent's Exceptions to the Hearing Officer's Re-port, and certified the Union as the collective-bar-gaining representative of all the employees in theappropriate unit. Thereafter, the Respondent filed arequest for review of the Regional Director's Decisionwhich the Board, by telegraphic order, denied on Sep-tember 28, 1972, as it raised no substantialissues war-ranting review. On October 3, 1972, the Respondentfiled a Motion for Reconsideration and brief in sup-port thereof which the Board on October 30, 1972, bytelegraphic order, denied as it contained nothing notpreviously considered.Clearly, by its answer to the complaint, and morespecifically by its denials, in whole or in part, of theallegations of the complaint, the affirmative defensesalleged in its answer and the arguments propoundedin itsresponse to the Notice To Show Cause, theRespondent is attempting to relitigatethe same issueswhich it raised in the representation proceeding, Casel-RC-11810.It iswell settled that in the absence of newly discov-ered or previously unavailable evidence or special cir-cumstancesa respondent in a proceedingalleging aviolation of Section 8(a)(5) is not entitled to relitigateissueswhich were or could have been litigated in aprior representation proceeding.2All issues raised by the Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discoveredor previously unavailable evidence, nor doesit allegeany special circumstances herein which would requirethe Board to reexamine the decision made in the rep-resentationproceeding.We therefore find that theRespondent has not raised any issue which is properlylitigable in this unfair labor practice proceeding. Weshall, accordingly, grant the General Counsel's Mo-tionforSummary Judgment, and deny theRespondent's Motion for Reconsideration and Mo-tion to Dismiss the complaint.2 SeePittsburgh Plate GlassCo v NLRB ,313 U S146, 162(1941), Rulesand Regulations of the Board,Secs 102 67(1) and 102 69(c)On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTRespondent is and has been at all times materialherein a corporation duly organized under and ex-isting by virtue of the laws of the Commonwealth ofMassachusetts. At all times herein mentioned, Re-spondent has maintained its principal office and placeof business (herein called plant) at 1855 Boston Roadin the Town of Wilbraham, County of Hampden, andCommonwealth of Massachusetts and is now andcontinuously has been engaged at said plant in themanufacture, sale, and distribution of foodstuffs andrelated products.Respondent, in the course and conduct of its busi-ness, causes, and continuously has caused at all timesherein mentioned, large quantities of beef used by itin the manufacture of hamburg to be purchased andtransported in interstate commerce from and throughvarious States of the United States other than theCommonwealth of Massachusetts, and causes, andcontinuously has caused at all times herein men-tioned, substantial quantities of hamburg to be soldand transported from said plant in interstate com-merce to States of the United States other than theCommonwealth of Massachusetts.Respondent, in the course and conduct of its busi-ness, annually receives directly from points outside ofMassachusetts at its Wilbraham, Massachusetts, plantbeef valued in excess of $50,000 and annually shipsdirectly to points outside of Massachusetts hamburgvalued in excess of $50,000.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that it will effectu-ate the policies of the Act to assert jurisdiction herein.IITHE LABORORGANIZATION INVOLVEDGeneral Teamsters, Chauffeurs,Warehousemenand Helpers, Building Materials, Heavy & HighwayConstruction Employees Local Union No. 404, affili-ated with International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, FRIENDLY ICE CREAM CORP.is a labororganization within themeaning of Section2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA. TheRepresentation Proceeding1.The unitThe following employees of the Respondent consti-tute a unit appropriate for collective-bargaining pur-poses within the meaning of Section 9(b) of the Act:All delivery men employed by the Employer atitsWilbraham, Massachusetts, location, but ex-cluding all other employees, office clerical em-ployees,professional employees, guards andsupervisors as defined in the Act.2.ThecertificationOn February 4, 1972, a majority of the employeesof Respondent in said unit, in a secret ballot electionconducted under the supervision of the Regional Di-rector for Region 1, designated the Union as theirrepresentative for the purpose of collective bargainingwith the Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on August 24, 1972, and the Union contin-ues to be such exclusive representative within themeaning of Section 9(a) of the Act.B. The Request To Bargain andRespondent's RefusalCommencing on or about October 12, 1972, and atall times thereafter, the Union has requested the Re-spondent to bargain collectively with it as the exclu-sive collective-bargaining representative of all the em-ployees in the above-described unit. Commencing onor about October 26, 1972, and continuing at all timesthereafter to date, the Respondent has refused, andcontinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collective-bargaining of all employees in said unit.Accordingly, we find that the Respondent has,since October 26, 1972, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1) ofthe Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forth in section213III, above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shall orderthat it cease and desist therefrom, and, upon request,bargain collectively with the Union as the exclusiverepresentative of all employees in the appropriateunit, and, if an understanding is reached, embodysuch understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their select-ed bargaining agent for the period provided by law,we shall construe the initial period of certification asbeginning on the date Respondent commences to bar-gain in good faith with the Union as the recognizedbargaining representative in the appropriate unit. SeeMar-Jac Poultry Company, Inc.,136 NLRB 785;Com-merce Company d/b/a Lamar Hotel,140 NLRB 226,229, enfd. 328 F.2d 600 (C.A. 5), cert. denied 379 U.S.817;Burnett Construction Company,149 NLRB 1419,1421, enfd. 350 F.2d 57 (C.A. 10).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Friendly Ice Cream Corporation is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2.General Teamsters, Chauffeurs, Warehousemenand Helpers, Building Materials, Heavy & HighwayConstruction Employees Local Union No. 404, affili-ated with International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,is a labor organization within the meaning of Section2(5) of the Act.3.All delivery men employed by the Employer atitsWilbraham, Massachusetts, location, but exclud-ing all other employees office clerical employees, pro-fessionalemployees, guards and supervisors asdefined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within the mean-ing of Section 9(b) of the Act.4.Since August 24, 1972, the above-named labororganization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collective 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargaining within the meaning of Section 9(a) of theAct.5.By refusing on or about October 26, 1972, andat all times thereafter,to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Respon-dent in the appropriate unit,Respondent has engagedin and is engaging in unfair labor practices within themeaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain,Respondenthas interfered with,restrained,and coerced, and isinterfering with,restraining,and coercing,employeesin the exercise of the rights guaranteed to them inSection 7of the Act,and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.7.Theaforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and(7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that Respondent, FriendlyIce Cream Corporation, its officers, agents, succes-sors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours and other terms and condi-tions of employment with General Teamsters, Chauf-feurs,WarehousemenandHelpers,BuildingMaterials, Heavy & Highway Construction Employ-ees Local Union No. 404, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, as the exclusive bar-gaining representative of its employees in thefollowing appropriate unit:All delivery men employed by the Employer atitsWilbraham, Massachusetts, location, but ex-cluding all other employees, office clerical em-ployees,professional employees, guards andsupervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Wilbraham, Massachusetts, locationcopies of the attached notice marked "Appendix." 3Copies of said notice, on forms provided by the Re-gional Director for Region 1, after being duly signedby Respondent's representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(c)Notify the Regional Director for Region 1, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.3 In the eventthat this Order is enforced by any Judgmentof United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational LaborRelationsBoard" shall read "Posted pursuantto a Judgmentof the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOT refuse to bargain collectively con-cerning rates of pay, wages, hours, and otherterms and conditions of employment with Gener-alTeamsters, Chauffeurs,Warehousemen andHelpers, Building Materials, Heavy & HighwayConstruction Employees Local Union No. 404,affiliatedwith International Brotherhood ofTeamsters,Chauffeurs,Warehousemen andHelpers of America, as the exclusive representa-tive of the employees in the bargaining unit de-scribed below.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wages,hours, and other terms and conditions of employ-ment, and, if an understanding is reached, em-body such understanding in a signed agreement.The bargaining unit is:All delivery men employed by the Employerat itsWilbraham, Massachusetts, location, but FRIENDLY ICE CREAM CORP.215excluding all other employees, office clericalThis is an official notice and must not be defacedemployees, professional employees, guardsby anyone.and supervisors as defined in the Act.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,FRIENDLY ICE CREAM COR-defaced, or covered by any other material.PORATIONAny questions concerning this notice or compli-(Employer)ance with its provisions may be directed to theBoard's Office, Seventh Floor, Bulfinch Building, 15DatedByNew Chardon Street, Boston, Massachusetts 02114,(Representative)(Title)Telephone 617-223-3330.